Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recoil lug pocket” (at least claims 1 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim Objections
Claims 1-20 are objected to because of the following informalities: Claim 1, line 5, and claim 17, line 6, it appears that the word “of” should be inserted before “an upper receiver”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites a “recoil lug pocket” in independent claims 1 and 17.  It’s unclear what applicant is referring to as a “recoil lug pocket” because it does not appear in any of the drawings (at least Examiner was not able to find mention of it in the Specification referencing the drawings).
Any unspecified claim is rejected as being dependent upon a rejected base claim.
In light of the above, the claims will be further treated on the merits as best understood only.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 2012/0204713 A1).
Regarding claim 1, Patel discloses a lower receiver assembly (102 – fig. 1) of a rifle comprising:
a lower receiver (102) having a magazine well (near the word “fig. 1” in fig. 1) formed thereon between a distal end and a proximal end, the lower receiver operable to receive a trigger assembly including a trigger, a hammer, and a firing pin (all common/inherent parts of a M16/M4 or AR10/SR25 rifle system – par. 3), the lower receiver having a recoil lug pocket (par. 15 recites that the depression of the tab 112 allows for the release of upper receiver 101 from lower receiver 102) operable to engage at least a portion an upper receiver (101); and
an operating rod (106) retention tab (112) coupled with an upper surface (fig. 3) of the lower receiver (102), wherein the operating rod retention tab (112) extends (shows extending in fig. 3) above the upper surface and is operable to be received in a groove (par. 15) formed in a receiver of the upper receiver.
It has been held that the recitation that an element is “capable of” (or “operable to”) performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Additionally it is noted that the claims are directed to an apparatus per se, not a method of operation.
However, the claims (e.g. claims 1 and 17) contain limitations concerning the method/manner of operating the recoil lug, retention tab, etc.
Note that it is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.
See MPEP 2114, which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531.

and,

Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

Regarding claim 2, Patel discloses the lower receiver assembly of claim 1, wherein the operating rod retention tab (112 – fig. 3) is integrally formed with the lower receiver (102 – fig. 3).  All parts are integrally formed and connected in fig. 3.
Regarding claim 5, Patel discloses the lower receiver assembly of claim 1, wherein the magazine well (fig. 2) coupled with the lower receiver and angled at least five degrees (fig. 2 shows the well is angled at least 5 degrees relative to the vertical axis) relative to a vertical axis toward the proximal end of the receiver.
Regarding claim 6, Patel discloses the lower receiver assembly of claim 5, wherein the magazine well has one or more grooves (inherent and well known in M16/M4 or AR10/SR25 rifle systems) operable to engage with a box-style magazine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patel (US 2012/0204713 A1).
Regarding claims 1-20, Patel discloses the claimed invention except he may not explicitly disclose the exact recited arrangement of the rifle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same or a similar rifle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claims 3, 7, 8, and 13-16, Patel discloses the claimed invention except he doesn’t explicitly disclose a press fit pin, retention shelf, aperture in a recoil lug pocket, or pivot pin.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have any of these fastener components, since the equivalence of all of these types of fastener for their use in the firearm art and the selection of any known equivalents to fasten components together would be within the level of ordinary skill in the art.
Regarding claim 4, Patel discloses the claimed invention except for wherein the operating rod retention tab is formed from steel and the lower receiver is formed from aluminum and/or polymers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the operating rod retention tab formed from steel and the lower receiver formed from aluminum and/or polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Patel teaches the lower receiver assembly of claim 7, wherein the lower receiver is operably engaged with a collapsible and/or folding buttstock (113 – fig. 4).
Regarding claims 10-12, Patel discloses the claimed invention except for the magazine well pitched rearward approximately five degrees, or a groove in the magazine well (although this is very common and well known), or an engagement member in the magazine well (also common and well known).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have any of these shapes/designs, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent, and since all of these designs are common and well known.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 17, see the rejection of claims 1 and 13 above.
Regarding claims 19 and 20, see the rejections of claims 2 and 4, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/Primary Examiner, Art Unit 3641